UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1991



ESTHER DAFF, widow of Harold Daff,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(00-0568-BLA)


Submitted:   January 17, 2002             Decided:   January 25, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Esther Daff, Petitioner Pro Se. Patricia May Nece, Christian P.
Barber, Helen Hart Cox, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Esther Daff seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2001).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.     Accordingly, we affirm on the reasoning of the

Board.   See Daff v. Director, Office of Workers’ Comp. Programs,

No. 00-568-BLA (BRB Mar. 30, 3001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2